This cause was submitted on March 23, 1920, after notice, under Code 1907, § 5960.
The original proceeding was a petition for habeas corpus before Hon. Oceola Kyle, judge of the Eighth judicial circuit. The hearing was had before the judge on January 10, 1920, at which time a judgment was entered, admitting the petitioner to bail in the sum of $500, from which judgment an appeal was taken to this court on the same day. On February 19, 1920, W.R. Jackson, clerk of the circuit court of Lawrence county, transmitted to this court a transcript of the record and certificate of appeal, together with his certificate that the transcript contained a full, true, and correct transcript of the record of the proceedings in the cause. The transcript was filed in this court on February 21, 1920, and submitted on briefs on March 23, 1920.
There is no bill of exceptions, or other statement of facts set out in the record, in the absence of which we must presume that the trial judge acted without error in granting bail.
We find no error in the record, and the judgment is affirmed.
The record in this case having been filed and the cause submitted, the motion of petitioner *Page 414 
praying that the case be considered immediately becomes a moot question, and is therefore dismissed.
Judgment on habeas corpus affirmed; motion dismissed.